Holcomb, J.
(concurring) — I concur upon the sole ground that the article, considered as a whole, charged Wood with no offense, either directly or by necessary implication.
As to whether the context of the publication charged some one with bribery, it was doubtless the intent of the article so to do, in most emphatic terms, but only failed because Knox, not being a public official, was not a bribable person under our law.
Had any person, however, been directly accused or plainly intended by innuendo of the acts related in the article, I think respondent would most assuredly have been amenable to an action for libel under our statute.